Title: Patrick Gibson to Thomas Jefferson, 29 May 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir Richmond 29th May 1813
            I have received your two letters of the 20th & 25th Inst the former inclosing mazzeis power of Attorney which is satisfactory to Mr Taylor  the notes shall be dated from the 17th—I regret extremely not having disposed of the whole of your flour at the time I sold the last,
			 it is next to impossible at present to force a sale at any price; it is selling from the
			 waggons at 4½$ and paid for in goods—I have bespoke a keg of powder from Burr to be sent up by the first opportunity—the two last sent were from T: White, as Burr had then none on hand—The remittances
			 you direct, have
			 been made and
			 I now inclose you $150 in small notes
            With great respect I am
            Your obt ServtPatrick Gibson
          
          
            mr white is willing that the powder should be returned if you have not used it
          
        